DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on October 26, 2022.  Claims 16-18, 22, 24, and 26-30 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 16-28 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 16-17, 22, and 27-28 filed on October 26, 2022.	
Information Disclosure Statement
3.	The information disclosure statement submitted on September 28, 2022 has been considered by the Examiner and made of record in the application file.
Specification
4.	The amendments to the specification regarding the title received on October 26, 2022.  These amendments to the title are NOT accepted because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 22, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication # 2022/0183071 A1), in view of Davydov et al. (U.S. Patent Application Publication # 2019/0342874 A1), and Jeon et al. (U.S. Patent Application Publication # 2020/0314917 A1).
Regarding claim 16, Liu teaches a method performed by a user equipment (UE) (read as terminal (Fig.2, Fig.3@ 13)) in a wireless communication system, the method comprising:
obtaining a message related to a random access procedure (read as message A used for 2 step-random access procedure (Fig.2)); 
transmitting the message A (Fig.2 and Fig.5 @ 501; Paragraph [0049]); and 
receiving a message B related to the random access procedure in response to the message A (Fig.2 and Fig.5 @ 503; Paragraph [0051]),
However, Liu fails to explicitly teach wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A,
wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions for a physical uplink shared channel (PUSCH) included in the message A;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted. 
Davydov et al. teach a method wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A and a physical uplink shared channel (PUSCH) included in the message A (read as “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of enhancing packet formatting by devices in a communication network.
However, Liu and Davydov et al. fail to explicitly teach wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted.
Jeon et al. teach a method wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions (read as 1-to-1 mapping (Paragraph(s) [0554])) and (ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions (read as multi-to multi mapping (Paragraph [0554]); For example, “The association (e.g., between one or more PUSCH occasions and one or more PRACH occasions, and/or between one or more PUSCH occasions and one or more downlink reference signals) may be one-to-one, multi-to-one, one-to-multi, and/or multi-to-multi mapping.”(Paragraph [0554])), 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted (read as “A PUSCH occasion for two-step RA procedure may be a time-frequency resource for a payload transmission associated with a PRACH preamble in a first message (e.g., MsgA) of an RA procedure (e.g., two-step RA procedure).”(Paragraph [0559])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al. and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of improving random access procedures by devices in a communication network.
Regarding claim 22, Liu teaches an apparatus (read as terminal (Fig.2, Fig.@ 800, and Fig.9 @ 900)) configured to operate in a wireless communication system (Fig.2), the apparatus (Fig.2 @ terminal, Fig.@ 800, and Fig.9 @ 900) comprising: 
a memory (Fig.8 @ 804 and Fig.9 @ 904); and 
at least one processor (Fig.8 @ 820 and Fig.9 @ 920) coupled with the memory (Fig.8 @ 804 and Fig.9 @ 904), wherein the at least one processor (Fig.8 @ 820 and Fig.9 @ 920) is configured to: 
obtain a message A related to a random access procedure (read as message A used for 2 step-random access procedure (Fig.2)); 
transmit the message A (Fig.2 and Fig.5 @ 501; Paragraph [0049]); and 
receive a message B related to the random access procedure in response to the message A (Fig.2 and Fig.5 @ 503; Paragraph [0051]),
However, Liu fails to explicitly teach wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A,
wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions for a physical uplink shared channel (PUSCH) included in the message A;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted. 
Davydov et al. teach a method wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A and a physical uplink shared channel (PUSCH) included in the message A (read as “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the  terminal as taught by Liu for the purpose of enhancing packet formatting by devices in a communication network.
However, Liu and Davydov et al. fail to explicitly teach wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted.
Jeon et al. teach a method wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions (read as 1-to-1 mapping (Paragraph(s) [0554])) and (ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions (read as multi-to multi mapping (Paragraph [0554]); For example, “The association (e.g., between one or more PUSCH occasions and one or more PRACH occasions, and/or between one or more PUSCH occasions and one or more downlink reference signals) may be one-to-one, multi-to-one, one-to-multi, and/or multi-to-multi mapping.”(Paragraph [0554])), 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted (read as “A PUSCH occasion for two-step RA procedure may be a time-frequency resource for a payload transmission associated with a PRACH preamble in a first message (e.g., MsgA) of an RA procedure (e.g., two-step RA procedure).”(Paragraph [0559])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al. and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of improving random access procedures by devices in a communication network.
Regarding claim 27, Liu teaches a method performed by a base station (BS) (Fig.2 @ access network device, Fig.3 @ 120) in a wireless communication system (Fig(s).2-3), the method comprising: 
receiving a message A related to a random access procedure (Fig.2 and Fig.5 @ 501; Paragraph [0049]); and 
transmitting a message B related to the random access procedure in response to the message A (Fig.2 and Fig.5 @ 503; Paragraph [0051]), 
However, Liu fails to explicitly teach wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A,
wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions for a physical uplink shared channel (PUSCH) included in the message A;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted. 
Davydov et al. teach a method wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A and a physical uplink shared channel (PUSCH) included in the message A (read as “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of enhancing packet formatting by devices in a communication network.
However, Liu and Davydov et al. fail to explicitly teach wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted.
Jeon et al. teach a method wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions (read as 1-to-1 mapping (Paragraph(s) [0554])) and (ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions (read as multi-to multi mapping (Paragraph [0554]); For example, “The association (e.g., between one or more PUSCH occasions and one or more PRACH occasions, and/or between one or more PUSCH occasions and one or more downlink reference signals) may be one-to-one, multi-to-one, one-to-multi, and/or multi-to-multi mapping.”(Paragraph [0554])), 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted (read as “A PUSCH occasion for two-step RA procedure may be a time-frequency resource for a payload transmission associated with a PRACH preamble in a first message (e.g., MsgA) of an RA procedure (e.g., two-step RA procedure).”(Paragraph [0559])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al. and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of improving random access procedures by devices in a communication network.
Regarding claim 28, Liu teaches an apparatus (read as access network device (Fig.2 and Fig.3 @ 120)) configured to operate in a wireless communication system (Fig(s).2-3), the apparatus (Fig.2 @ access network device and Fig.3 @ 120) comprising: 
a memory (Fig.8 @ 804 and Fig.9 @ 904); and 
at least one processor (Fig.8 @ 820 and Fig.9 @ 920) connected to the memory (Fig.8 @ 804 and Fig.9 @ 904), wherein the at least one processor (Fig.8 @ 820 and Fig.9 @ 920)is configured to: 
receive a message A related to a random access procedure (Fig.2 and Fig.5 @ 501; Paragraph [0049]); and 
transmit a message B related to the random access procedure in response to the message A (Fig.2 and Fig.5 @ 503; Paragraph [0051]), 
However, Liu fails to explicitly teach wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A,
wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions for a physical uplink shared channel (PUSCH) included in the message A;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted. 
Davydov et al. teach a method wherein a physical random access channel (PRACH) preamble among a plurality of physical random access channel (PRACH) preambles for the random access procedure is included in the message A and a physical uplink shared channel (PUSCH) included in the message A (read as “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of enhancing packet formatting by devices in a communication network.
However, Liu and Davydov et al. fail to explicitly teach wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions;  and 
(ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions, 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted.
Jeon et al. teach a method wherein the plurality of PRACH preambles for the random access procedure comprise: 
(i) at least one first PRACH preamble mapped to at least one PUSCH occasion among a plurality of PUSCH occasions (read as 1-to-1 mapping (Paragraph(s) [0554])) and (ii) at least one second PRACH preamble unmapped to any of the plurality of PUSCH occasions (read as multi-to multi mapping (Paragraph [0554]); For example, “The association (e.g., between one or more PUSCH occasions and one or more PRACH occasions, and/or between one or more PUSCH occasions and one or more downlink reference signals) may be one-to-one, multi-to-one, one-to-multi, and/or multi-to-multi mapping.”(Paragraph [0554])), 
wherein a PRACH preamble among the second PRACH preamble is available to be transmitted (read as “A PUSCH occasion for two-step RA procedure may be a time-frequency resource for a payload transmission associated with a PRACH preamble in a first message (e.g., MsgA) of an RA procedure (e.g., two-step RA procedure).”(Paragraph [0559])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al. and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of improving random access procedures by devices in a communication network.
Regarding claim 26, and as applied to claim 22 above, Liu, as modified by Davydov et al. and Jeon et al. and the R1-1909122 document, teach an apparatus (read as terminal (Fig.3 @ 13)) wherein the apparatus communicates with at least one of a mobile terminal, a network, or an autonomous driving vehicle other than a vehicle including the apparatus.(read as access network (Fig.3 @ 12; Paragraph [0055]))
Regarding claim 30, and as applied to claim 16 above, Liu teaches devices capable of executing 2-step RACH procedure. (Fig(s).2 and 5) 
Davydov et al. teach “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])
However, Liu and Davydov et al. fail to explicitly teach wherein the PUSCH is unable to be transmitted in any of remaining PUSCH occasions among the plurality of PUSCH occasions except for the at least one PUSCH occasion, and 
wherein the remaining PUSCH occasions are unmapped to any of the plurality of PRACH preambles.
Jeon et al. teach a method wherein the PUSCH is unable to be transmitted in any of remaining PUSCH occasions among the plurality of PUSCH occasions except for the at least one PUSCH occasion (read as “ The association (e.g., between one or more PUSCH occasions and one or more PRACH occasions, and/or between one or more PUSCH occasions and one or more downlink reference signals) may be one-to-one, multi-to-one, one-to-multi, and/or multi-to-multi mapping.”(Paragraph [0554]) Also, “PUSCH resources may be configured separately from PRACH resources.”(Paragraph [0554])), and 
wherein the remaining PUSCH occasions are unmapped to any of the plurality of PRACH preambles. (read as “ The association (e.g., between one or more PUSCH occasions and one or more PRACH occasions, and/or between one or more PUSCH occasions and one or more downlink reference signals) may be one-to-one, multi-to-one, one-to-multi, and/or multi-to-multi mapping.”(Paragraph [0554]) Also, “PUSCH resources may be configured separately from PRACH resources.”(Paragraph [0554]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al. and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of improving random access procedures by devices in a communication network.
Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication # 2022/0183071 A1), in view of Davydov et al. (U.S. Patent Application Publication # 2019/0342874 A1), Jeon et al. (U.S. Patent Application Publication # 2020/0314917 A1), and R1-1909122 (“Channel Structure for Two-Step RACH” August 26th-30th, 2019).
Regarding claims 17 and 29, and as applied to claims 16 and 22 above, Liu teaches devices capable of executing 2-step RACH procedure. (Fig(s).2 and 5) Also, 
Liu teaches wherein the message A comprises a physical uplink shared channel (PUSCH) (read as PUSCH data (Paragraph [0050])),
wherein the PUSCH is transmitted based on information related to a PUSCH configuration for the message A which is received (Fig.5 @ 502 and 503) 
Davydov et al. teach “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])
Jeon et al. teach “Base stations and wireless devices may use random access procedures to establish communications. One or more identifiers may be included and/or used in messages between a base station and a wireless device, such as in preambles and/or packets, to indicate information such as a success or a failure of a random access procedure. A message from the wireless device may include a first identifier, such as a cell-radio network temporary identifier (C-RNTI).”(Paragraph [0004])
However, Liu, Davydov et al., and Jeon et al. teach wherein based on the information related to the PUSCH configuration comprising information related to indicating a code division multiplexing (CDM) group for a demodulation reference signal (DM-RS) for the PUSCH, the CDM group is configured as a group indicated by the information related to indicating the CDM group among two preconfigured groups, wherein based on the information related to the PUSCH configuration not comprising the information related to the indication of the CDM group, the CDM group is configured as the two predetermined groups.
The R1-1909122 document teaches a method wherein based on the information related to the PUSCH configuration comprising information related to indicating a code division multiplexing (CDM) group for a demodulation reference signal (DM-RS) for the PUSCH, the CDM group is configured as a group indicated by the information related to indicating the CDM group among two preconfigured groups. (read as selecting a subset of antenna ports for msgA PUSCH transmission based on antennal ports for each CDM group in a DMRS configuration (Section 2.5.1, page 9)),
wherein based on the information related to the PUSCH configuration not comprising the information related to the indication of the CDM group, the CDM group is configured as the two predetermined groups.(read as “the ports in each CDM group occupy a set of subcarriers that is not occupy by other CDM groups” (Section 2.5.1, page 9))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting a subset of antenna ports for a msgA PUSCH transmission based on antennal ports for each CDM group in a DMRS configuration as taught by the R1-1909122 document, the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al., and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of enhancing resource management for devices executing random access procedures.
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication # 2022/0183071 A1), in view of Davydov et al. (U.S. Patent Application Publication # 2019/0342874 A1), Jeon et al. (U.S. Patent Application Publication # 2020/0314917 A1), R1-1909122 (“Channel Structure for Two-Step RACH” August 26th-30th, 2019), and Yang et al. (U.S. Patent Application Publication # 2020/0037347 A1).
Regarding claims 18 and 24, and as applied to claims 16 and 22 above, Liu teaches devices capable of executing 2-step RACH procedure. (Fig(s).2 and 5)
Davydov et al. teach “ Msg-A 1110 can include the PRACH preamble and the corresponding uplink data channel, e.g., PUSCH.”(Fig.11; Paragraph [0206])
Jeon et al. teach “Base stations and wireless devices may use random access procedures to establish communications. One or more identifiers may be included and/or used in messages between a base station and a wireless device, such as in preambles and/or packets, to indicate information such as a success or a failure of a random access procedure. A message from the wireless device may include a first identifier, such as a cell-radio network temporary identifier (C-RNTI).”(Paragraph [0004])
The R1-1909122 document teaches a msgA channel structure for 2-step RACH. (Section 1, page 1)
However, Liu, Davydov et al., Jeon et al., and the R1-1909122 document fail to explicitly teach wherein a number of ports for the DMRS is determined in a set of {1, 2, 4}.
Yang et al. teach a method wherein a number of ports for the DMRS is determined in a set of {1, 2, 4}. (read as “UE 120 may determine a set of DMRS ports to use for a sequence of PUSCH transmissions, and may determine the set of DMRS ports based at least in part on the user equipment identifier and a respective transmission occasion index for each transmission at each transmission occasion. ”(Paragraph [0087]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a set of DMRS ports as taught by Yang et al., the function for generating a DMRS sequence as taught by the R1-1909122 document, the function for mapping random access occasions with PUSCH occasions as taught by Jeon et al., and the Message A architecture that includes a PRACH preamble and PUSCH as taught by Davydov et al. with the terminal as taught by Liu for the purpose of enhancing resource management for devices executing random access procedures.

Response to Arguments
6.	Applicant's arguments with respect to claim(s) 16-18, 22, 24, and 26-30 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hong (U.S. Patent Application Publication # 2022/0007455 A1) teaches “the MSG A may transmit a PUSCH including a PRACH preamble and a CCCH SDU together.”(Paragraph [0329])
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 15, 2022